The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9722674 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g.”  “incorporating claims 1, and claim 2 of the instant application give us exactly claim 1 of US Patent 9722674 B2….”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 11, 15, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin et al (US Patent No US Patent No 8340577 B2) in view of Koyama (US Patent No 8335470 B2).
Regarding claims 1, 11, 15, Griffin et al discloses a method (figs. 1-2) for close proximity communication, comprising: detecting (first communication device 20) a signal transmitted by a close proximity communication device (second communication device 22 ; a near field communications circuit contained in each of the first and second communications devices; col. 7, line 51-col. 8, line 4) at one of a distance of greater than or less than a CPC detection perimeter with a multi-mode magnetic induction (magnetic sensors are aligned and each are located on first and second communications devices) communication device with at least one antenna (the NFC IC chips use magnetic field induction where two loop antennas are located near each other ; col. 3, lines 31-56; col. 4, lines 33-50); identifying the type of device transmitting the detected signal (the accelerometer recognizes the tapping of a communications device against a tag or another device, recognizes the vibrations; it means that it can identify the type of device; fig. 8; col. 8, lines 27-47).
However, Griffin et al does not specifically disclose the features of enabling the MMMIC device to communicate with the close proximity communication device at one of the distance of greater than the CPC detection perimeter and the distance of less than the CPC detection perimeter based on the type of device that is identified.
	On the other hand, Koyama, from the same field of endeavor, discloses the features of enabling the MMMIC device to communicate (a magnetic-field antenna to perform magnetic-field communication with an external apparatus in a first usable frequency band; an RFID chip which is an IC chip to perform a predetermined process on information transmitted by the magnetic-field antenna through magnetic-field communication) with the close proximity communication device at one of the distance of greater than the CPC detection perimeter (second usable frequency band higher than the first usable frequency band; and a communication processing unit to perform signal processing, such as modulation or demodulation (col. 4, lines 43-67) and the distance of less than the CPC detection perimeter (the processor determines whether the voltage detected by the voltage detecting circuit is equal to or higher than a predetermined voltage based on the signal transmitted from the voltage detecting circuit (figs. 2-3; col. 3, line 48-col. 4, line 11; col. 6, lines 13-44) based on the type of device that is identified (col. 1, lines 61-67; figs. 2-3; col. 3, line 48-col. 4, line 11; col. 6, lines 13-44).
	Koyama discloses a signal processing unit that includes a magnetic-field antenna to perform magnetic-field communication with an external apparatus in a first usable frequency band; an RFID chip which is an IC chip to perform a predetermined process on information transmitted by the magnetic-field antenna through magnetic-field communication. Furthermore, the second communication unit includes the main antenna that communicates with an external apparatus in the second usable frequency band higher than the first usable frequency band; and a communication processing unit to perform signal processing, such as modulation or demodulation (col. 4, lines 43-67). In addition, the processor determines whether the voltage detected by the voltage detecting circuit is equal to or higher than a predetermined voltage based on the signal transmitted from the voltage detecting circuit (figs. 2-3; col. 3, line 48-col. 4, line 11; col. 6, lines 13-44). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Koyama to the communication system of Griffin in order to provide a method for performing magnetic-field communication with an external apparatus for the purpose of determining the communication distance between the communication apparatus and the external apparatus.
	Regarding claim 3, Griffin et al as modified discloses a method (figs. 1-2) for close proximity communication, wherein detecting a signal transmitted by the close proximity communication device further comprises detecting a signal transmitted by a device compliant with a standard selected from the group consisting of an ISO 14443A standard, an ISO 14443B standard (col. 7, line 40-col. 8, line 15). 
	Regarding claim 18, Griffin et al as modified discloses a method (figs. 1-2) for close proximity communication, wherein the CPC detection (magnetic detection)  perimeter is about 10 cm  (fig. 22, col. 4, lines 44-50; col. 19, lines 58-65). 
Regarding claim 19, Griffin et al as modified discloses a method (figs. 1-2) for close proximity communication, wherein the CPC detection perimeter is about 20 cm (col. 5, lines 4-14). 
Regarding claim 20, Griffin et al as modified discloses a method (figs. 1-2) for close proximity communication, wherein the CPC detection perimeter is about 50 cm (fig. 22, col. 17, line 55-col. 18, line 8; col. 19, lines 31-34).

Claim Rejections - 35 USC § 103
Claims 2, 13-14, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin et al (US Patent No US Patent No 8340577 B2) in view of Koyama (US Patent No 8335470 B2) as applied to claim 1 above, and further in view of Rofougaran (US Patent No 8106848 B2).
Regarding claims 13, 2, 14, 16-17 , Griffin and Koyama disclose everything claimed as explained above except the features of selecting one of the at least two antennas to communicate with the close proximity communication device at the distance of less than the CPC detection perimeter, wherein the antenna selected is a most inefficient antenna of the at least two antennas.
However, Rofougaran shows in figure 4, a programmable antenna that includes a control module and an impedance matching network. In addition, an antenna control signal is generated to tune a programmable antenna element to a selected frequency, based on the frequency selection signal. A matching network control signal is further generated in response to a selected magnitude of an antenna current of the programmable antenna and a selected phase of the antenna current. Furthermore, each of the plurality of programmable antennas (phased array antenna) has an antenna current that is adjusted in response to magnitude and phase adjusts signals. It is shown above that a selection of the received signal can be measured at each antenna. In addition, the selection metrics can be used to select an antenna to receive the signal (figs. 22-23; col. 15, lines 12-27; col. 16, lines 7-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Rofougaran to the modified system of Koyama and Griffin in order to provide a programmable antenna that includes a control module and an impedance matching network for generating antenna control signals in response to a frequency selection signal.
Claims 4, 8-10, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin et al (US Patent No US Patent No 8340577 B2) in view of Koyama (US Patent No 8335470 B2) as applied to claim 1 above, and further in view of Saarisalo et al (US Patent No 7541930 B2).
Regarding claims 4, 8-10, 12, Griffin and Koyama disclose everything claimed as explained above except the features of enabling the MMMIC device to communicate with the close proximity communication device at one of the distance of greater than the CPC detection perimeter and the distance of less than the CPC detection perimeter based on an amount of a financial transaction to be completed between the MMMIC device and the close proximity communication device. 
However, Saarisalo et al discloses the features of enabling the MMMIC device to communicate with the close proximity communication device at one of the distance of greater than the CPC detection perimeter (col. 6, lines 14-30) and the distance of less than the CPC detection perimeter based on an amount of a financial transaction to be completed between the MMMIC device and the close proximity communication device (col. 14, lines 38-63; col. 15, lines 16-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Saarisalo to the modified system of Koyama and Griffin in order to provide a system that includes multiple passive embedded tags that are active in correspondence to a certain informational display or advertisement currently being exhibited.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin et al (US Patent No US Patent No 8340577 B2) in view of Koyama (US Patent No 8335470 B2) as applied to claim 1 above, and further in view of Sayegh et al (US Patent No 8416078).
Regarding claims 5-7, Griffin and Koyama disclose everything claimed as explained above except the features of enabling the MMMIC device to communicate with the close proximity communication device at one of the distance of greater than the CPC detection perimeter and the distance of less than the CPC detection perimeter based on a desired security level for information communicated between the MMMIC device and the close proximity communication device.
However, Sayegh et al discloses the features of enabling the MMMIC device to communicate with the close proximity communication device at one of the distance of greater than the CPC detection perimeter (col. 15, lines 19-36) and the distance of less than the CPC detection perimeter based on a desired security level for information communication (col. 18, lines 30-56; col. 19, lines 30-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Sayegh to the modified system of Koyama and Griffin in order to provide an electronic article surveillance system having multiple article surveillance and detection systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU  MILORD
Examiner
Art Unit 2641

/MARCEAU MILORD/            Primary Examiner, Art Unit 2641